Citation Nr: 0027877	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  94-33 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), on appeal from the initial 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to March 
1946.

In a January 1992 rating decision, the Louisville, Kentucky 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for PTSD, evaluated as 10 percent 
disabling from September 30, 1991.  A March 1993 rating 
increased the evaluation from 10 percent to 30 percent, 
effective from September 30, 1991.  In May 1994, the RO 
denied an increased evaluation for PTSD.  The veteran 
perfected his appeal to the Board of Veterans' Appeals 
(Board) in September 1992.  In December 1994, he provided 
personal hearing testimony before a hearing officer at the 
RO.  In February 1996, the RO also denied a total disability 
rating based upon individual unemployability.  In October 
1996, the Board denied an increased evaluation for PTSD and a 
total disability rating based upon individual 
unemployability.  Thereafter, he appealed to the Unites 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) for an increased evaluation for PTSD and a 
total disability rating based upon individual 
unemployability.

In May 1997, while the case was pending at the Court, VA and 
the veteran's representative filed a joint motion (the 
Motion) requesting that the Court vacate the portion of the 
Board's October 1996 decision which denied an increased 
evaluation for PTSD and remand that portion of the case for 
further development and readjudication.  The parties also 
requested that the Court enter an order dismissing the appeal 
to the extent it challenged the Board's denial of a total 
disability rating based upon individual unemployability.  In 
June 1997, the Court granted the Motion, dismissing the 
appeal to the extent it challenged the Board's denial of a 
total disability rating based upon individual unemployability 
and vacating the portion of the Board's October 1996 decision 
which denied an increased evaluation for PTSD and remanded 
the case to the Board for compliance with directives that 
were specified by the Court. 

In April 1998, the Board remanded the instant claim to 
procure clarifying data and to comply with the governing 
adjudicative procedures.

In March 1999, the Board remanded the claim again for due 
process reasons.

In July 2000, an application for a total rating based on 
individual unemployability due to service-connected 
disability was received.  This matter is referred to the RO 
for action deemed appropriate.


FINDINGS OF FACT

1.  Since September 30, 1991, the veteran's PTSD has not been 
productive of more than definite social and industrial 
inadaptability.

2.  On and after November 7, 1996, the veteran's PTSD has not 
been manifested by symptoms which are productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD since September 30, 1991 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.132, Diagnostic Code 9411 (as in effect prior to November 
7, 1996).

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD from November 7, 1996 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.130, Diagnostic Code 9411 (1999) (as in effect on November 
7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim for an increased 
original rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that this 
claim is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required in order to 
comply with 38 U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Service connection is in effect, in pertinent part, for PTSD, 
for which the RO has assigned a 30 percent rating under 
Diagnostic Code 9411 of the Rating Schedule.  

The record shows that the veteran's original claim for 
service connection for PTSD was received in September 1991 
and initially granted by a rating decision in January 1992.  
The RO assigned an original rating of 10 percent under 
38 C.F.R. § 4.132, Diagnostic Code 9411, effective from 
September 30, 1991.  The veteran disagreed with this 
evaluation, and timely appealed the decision.  A March 1993 
rating increased the evaluation to 30 percent, from September 
30, 1991.  

Thus, the veteran's claim for an evaluation in excess of 30 
percent for PTSD is an original claim that was placed in 
appellate status by his disagreement with the initial rating 
award.  Furthermore, as held in AB v. Brown, 6 Vet. App. 35, 
38 (1993), "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation. . . . "  
The distinction between an original rating and a claim for an 
increased rating may be important, however, in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.

The rule in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance"), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD, formerly set forth in 38 C.F.R. §§ 4.125-4.132 (1996) 
(redesignated as 38 C.F.R. §§ 4.125-4.130 (1999)).  See 61 
Fed. Reg. 52,695-52,702 (1996).  

The veteran has been evaluated on numerous occasions for PTSD 
under 38 C.F.R. § 4.132, Diagnostic Code 9411.  However, 
38 C.F.R. § 4.132 was redesignated, effective November 7, 
1996, as 38 C.F.R. § 4.130, which includes new rating 
criteria for PTSD under Diagnostic Code 9411.  The Court has 
held that where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The Board notes that the 
veteran has been denied an increased rating under both the 
"old" and "new" rating criteria.  The Board is of the 
opinion that the change in the rating criteria effective 
November 7, 1996, did not result in a more favorable version 
of the regulation than the prior criteria with respect to the 
veteran in this case.  The new criteria are more objective 
than the old and will result in more consistent evaluations 
and greater ease in comparing examinations.  The symptoms 
indicated at each level are not intended to be comprehensive 
(and could not be, because of the multitude of symptoms in 
mental disorders), but to provide an objective framework that 
will enable rating boards to assign consistent evaluations 
for mental disorders based on signs and symptoms.  See 60 
Fed. Reg. 54,825-54,831 (1995).  As there is no indication 
that consideration under the current criteria would result in 
a higher, or lower, evaluation of the same symptoms than 
would result from consideration under the previous criteria, 
the Board will specifically apply the "old" criteria to the 
evidence dated before November 7, 1996, and both sets of 
criteria will be applied to evidence on and after that date.  
VAOPGCPREC 3-2000 (2000).  

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the evaluation of the veteran's service-connected PTSD turned 
on the severity of his overall social and industrial 
impairment.  A 30 percent rating was warranted where such 
impairment was of "definite" severity.  A 50 percent 
disability rating under 38 C.F.R. § 4.132, Diagnostic Code 
9411 was assigned when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired, or when by reason of psychoneurotic 
symptoms, the veteran's reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991). 

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV, p. 32).  A GAF score of 51 - 60 is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.

Under the amended criteria of Diagnostic Code 9411, effective 
November 7, 1996, a 30 percent disability evaluation is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  

Old criteria

In considering the veteran's claim for an increased rating 
for his service-connected PTSD, the Board is of the opinion 
that a disability evaluation in excess of 30 percent prior to 
and after November 7, 1996 is not warranted pursuant to the 
old rating criteria because there is no credible evidence of 
considerable impairment.  For example, in November 1991, a VA 
examiner diagnosed the veteran with PTSD and described his 
condition as fair.  The examiner added that the veteran's 
prognosis was good, particularly with his participation in 
the Mental Hygiene Clinic (MHC).  Thus, the Board finds that 
this November 1991 examination report does not show 
considerable impairment.

VA MHC outpatient records from January 1992 to January 1993 
also fail to show that the veteran was considerably impaired 
due to PTSD.  For example, although the records show that the 
veteran repeatedly remarked that he could not work due to his 
PTSD, there is no clinical finding in the records to support 
this.  Essentially, these records contain the veteran's 
statements without any clinical findings.  Therefore, the 
Board finds that the VA MHC outpatient records from January 
1992 to January 1993 do not support a rating in excess of 30 
percent.

A February 1993 VA examination report fails to show 
considerable impairment.  The VA examiner opined that the 
veteran had chronic PTSD with definite social impairment, 
although it appeared that his condition was worsening.  The 
examiner concluded that the veteran's condition and prognosis 
were fair, and that he was competent for VA purposes.  
Although the examiner observed that the veteran's condition 
appeared to be worsening, he still described it as fair.  As 
noted above, the RO originally assigned a 10 percent rating 
but increased it to 30 percent primarily based on this 
examination report.  With a showing of no more than definite 
impairment due to PTSD, the Board finds that this examination 
report fails to show impairment warranting a rating in excess 
of 30 percent. 

VA MHC outpatient records from February 1993 to February 1994 
also fail to show that the veteran was considerably impaired 
due to PTSD.  For example, although the records show that the 
veteran described nightmares and bouts of crying spells, 
there are no clinical findings with respect to his condition.  
Furthermore, the records indicate that the veteran commented 
that his wife, the medications, and the MHC sessions were 
helpful to him.  Therefore, the Board finds that the VA MHC 
outpatient records from February 1993 to February 1994 do not 
support a rating in excess of 30 percent.

A November 1994 VA examination report fails to show 
considerable impairment.  According to the November 1994 VA 
examination report, the examiner diagnosed the veteran with 
stable PTSD.  The examiner opined, based upon an examination 
of the veteran, that the VA MHC regularly treated the 
veteran.  According to the report, the MHC outpatient note 
indicated that the veteran had symptoms of chronic anxiety, 
but that the MHC psychiatrist described the veteran's 
condition as stable with no marked changes whatsoever.  In 
short, the November 1994 VA examiner concluded that the 
veteran's PTSD symptomatology appeared to be mild and 
intermittent, and there was no justification for any increase 
in his disability status.  Based on the foregoing findings, 
the Board finds that considerable impairment is not shown and 
that a rating in excess of 30 percent is not warranted.

In December 1994, the veteran appeared before a hearing 
officer at the RO.  He testified that he felt that a rating 
in excess of 30 percent was warranted.  For example, the 
veteran testified that he went to the MHC every week for 
group therapy sessions and that he was on medication 
(Trazodone and Lorazepam).  The veteran reported that he had 
nightmares about once a month.  In one dream, he recalled 
losing a buddy and also his whole squad during World War II.  
He maintained that he did not associate with other people 
often because he did not like crowds.  He would see his 
children and grandchildren and go to church and sit in the 
back pew.  He also did not like shopping.  The veteran 
testified that he was not employed.  In the past he was self-
employed and he would do odd jobs.  He had no hobbies.  He 
recalled fighting in the Battle of the Bulge.  Two or three 
times a week he would wake up in the middle of the night.  He 
explained that he had anxiety attacks about four times a 
week, but the medication calmed him down and made him drowsy.  
The Board finds that his testimony essentially echoes the 
medical history provided in the medical evidence previously 
discussed, provides his subjective viewpoint and is accepted 
as credible in this respect.  Nevertheless, the medical 
evidence of record, when considered in conjunction with the 
hearing testimony, fails to establish that the veteran is 
considerably impaired by PTSD.  Therefore, given that the 
medical evidence, as discussed herein, does not support the 
veteran's lay assertions of increased disability, a rating is 
excess of 30 percent is not warranted.

VA MHC outpatient records from 1995 also fail to show that 
the veteran was considerably impaired due to PTSD.  For 
example, the VA MHC outpatient records show that, although 
the veteran continued to have nightmares, his condition was 
described as essentially stable.  Therefore, this evidence 
fails to show considerable impairment due to PTSD.

A July 1995 VA examination report fails to show considerable 
impairment.  According to the July 1995 VA examination 
report, the examiner diagnosed the veteran's PTSD as stable.  
The examiner elaborated that he had examined the veteran for 
multiple evaluations over the course of the last four years 
for PTSD, and the veteran's symptoms were currently stable.  
The examiner reviewed the MHC records and noted that they 
reflected that the veteran's condition was unchanged.  The 
examiner opined that the veteran's symptomatology had not 
markedly changed.  In fact, the veteran demonstrated about 
the same symptomatology when he examined him in 1991.  The 
examiner described the veteran as a very pleasant gentleman 
who displayed a full range of affect, with no emotion 
discontrol, irritability, hyperalertness or jitteriness.  He 
appeared to be operating at the same level for the past 
several years.  The examiner could find no justification for 
any increase in the veteran's disability status.  Based on 
the foregoing findings, the Board finds that considerable 
impairment is not shown and that a rating in excess of 30 
percent is not warranted.

VA MHC outpatient records from 1996 also fail to show that 
the veteran was considerably impaired due to PTSD.  For 
example, the VA MHC outpatient records show that the veteran 
was unhappy because his wife was ill.  As a result, he was 
unable to attend several therapy sessions.  The outpatient 
notes of record show that the veteran continued to have 
nightmares.  The Board finds that, since considerable 
impairment is not shown, a rating in excess of 30 percent is 
not warranted based on these VA MHC outpatient records.

A December 1996 VA examination report fails to show 
considerable impairment.  According to the December 1996 VA 
examination report, the examiner diagnosed the veteran with 
PTSD.  The examiner, who was different than the previous VA 
examiners, elaborated that the veteran was a very pleasant 
elderly male who related a significant stressor of a very 
close friend who was killed by enemy fire.  The veteran 
displayed distress while describing this story, along with 
survivor guilt.  The examiner observed that the veteran had 
been able to maintain a marriage and relatively steady 
employment.  Although he had had various jobs, the examiner 
commented that the veteran was consistently employed.  The 
examiner concluded that, overall, the veteran's PTSD mildly 
impacted his social and occupational functioning.  Based on 
the foregoing findings, the Board finds that considerable 
impairment is not shown and that a rating in excess of 30 
percent is not warranted.

VA MHC outpatient records from 1997 and 1998 also fail to 
show that the veteran was considerably impaired due to PTSD 
because there is no clinical finding that he is considerably 
impaired or unable to work as a result of his PTSD.  
Accordingly, the Board finds that, since considerable 
impairment is not shown, a rating in excess of 30 percent is 
not warranted based on these VA MHC outpatient records.

A July 1998 VA examination report fails to show considerable 
impairment.  According to the July 1998 VA examination 
report, the examiner diagnosed the veteran with stable and 
mild PTSD.  The examiner, who was the same one who examined 
the veteran in 1991, 1994 and 1995, elaborated that the 
veteran's symptomatology was essentially unchanged.  The 
examiner noted that the veteran manifested no significant 
change in circumstances, mood, affect, or behaviors.  His 
level of functioning was only reportedly diminished by 
physical problems.  The veteran was worried and concerned 
about situational and life circumstance problems, including 
his wife's illness and his financial problems.  The examiner 
continued to feel, as stated in 1995, that the veteran's 
symptomatology had not markedly changed.  The examiner 
stressed that the record was very clear that the veteran did 
not have any significant change in any of his thinking 
processes, moods, or behaviors.  In addition, the examiner 
felt that the veteran displayed very few of the 
symptomatology elements that are necessary for a PTSD 
diagnosis.  For example, the veteran displayed full range of 
affect, was not irritable or hyperalert, and continued to 
engage in activities to the extent that he was physically 
able.  The examiner reiterated from 1995 that the veteran's 
PTSD symptoms were mild.  The medical record and the MHC 
records showed no worsening of his symptoms.  The examiner 
opined that the veteran's capacity for employment was only 
influenced by his age and physical impairments.  The examiner 
assigned a GAF score of 65-70, for mild symptoms.  Based on 
the foregoing findings, the Board finds that considerable 
impairment is not shown and that a rating in excess of 30 
percent is not warranted.

VA MHC outpatient records from 1999, to specifically include 
a November 2, 1999, note from the veteran's psychologist, 
also fail to show that the veteran was considerably impaired 
due to PTSD because there is no clinical finding that he is 
considerably impaired or unable to work as a result of his 
PTSD.  Accordingly, the Board finds that, since considerable 
impairment is not shown, a rating in excess of 30 percent is 
not warranted based on these VA MHC outpatient records.

Accordingly, considering the evidence, individually and as a 
whole, the Board is of the opinion that a disability 
evaluation in excess of 30 percent prior to and after 
November 7, 1996 is not warranted pursuant to the old rating 
criteria because the preponderance of evidence is against a 
showing of considerable impairment at any time.

Amended criteria

Likewise, the Board finds that a rating in excess of 30 
percent is not warranted under the amended criteria effective 
on and after November 7, 1996, because there is no evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  For 
example, the medical evidence of record since November 7, 
1996 cumulatively shows that the veteran experiences mild 
symptoms of PTSD.  While the veteran feels that a higher 
rating is warranted, the VA examiner opined in the July 1998 
report that the veteran's capacity for employment was only 
influenced by his age and physical impairments, and not PTSD.  
The Board concludes that the findings of the VA examiners in 
December 1996 and July 1998 outweigh any evidence to the 
contrary.  

While the veteran has anxiety, and has complained of 
occasional problems with crying spells relating to memories 
of World War II, he does not have a significant history of 
impaired judgment or other significant findings associated 
with his PTSD symptomatology.  Also, although the veteran 
does not like crowds or shopping, the veteran has maintained 
contact with his spouse and with family members outside of 
his home.  Finally, the medical evidence shows that the 
veteran's GAF score in July 1998, which pertains to overall 
social and industrial impairment, was reported to be 65-70.  
A GAF score of 51 to 60 indicates moderate impairment or 
moderate difficulty in social, occupational or school 
functioning; and a GAF score of 65 indicates some mild 
symptoms, or some difficulty in social, occupational or 
school functioning.  The reported score as noted above is not 
consistent with disability that would support a higher rating 
than that already assigned. 

The Board has considered the veteran's contentions that he 
has not worked due to his PTSD.  However, as noted 
previously, his contentions are not supported by the 
outpatient treatment reports, and are inconsistent with the 
findings of the December 1996 and July 1998 VA examinations 
of record.  After consideration of the entire record as 
discussed above, the Board is unable to conclude that the 
veteran's PTSD is manifested by symptomatology that would 
support a rating in excess of 30 percent under the criteria.  
Hence, an increased rating is denied.

In reaching this decision, the Board has considered the 
history of the veteran's PTSD, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  The veteran's 
PTSD, however, simply does not impair the appellant to a 
degree that would warrant a higher schedular evaluation at 
any time under the old or amended Schedule for Rating 
Disabilities.  

In making this determination, the Board has concluded that a 
basis for an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) has not been presented.  An extra-schedular 
evaluation is appropriate in an exceptional case where the 
schedular evaluation is found to be inadequate.  The 
governing norm is "[a] finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1).  Here, the veteran is retired and 
has never been hospitalized for his PTSD.  The Board finds no 
indication of factors which would lead to a conclusion that 
this is an exceptional or unusual disability picture.

Finally, the Board has considered the doctrine of reasonable 
doubt.  38 C.F.R. § 4.3 (1999).  However, as the 
preponderance of the evidence is against an evaluation in 
excess of that set out above, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 30 percent for PTSD, since September 
30, 1991, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

